DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-24 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement filed 09 April 2020 has been considered.  An initialed copy of the IDS accompanies this Office Action.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 12-19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkmann & Kontermann, mAbs, 9:2: 182-212 (2017) (“Brinkmann;” PTO-892). 
Brinkmann is a review article that teaches that a number of formats had been developed for recombinant production of bispecific antibodies prior to 2016.  See entire document, e.g. Abstract; Figure 2.  While Brinkmann is primarily focused on the different potential domain arrangements that had been described, in Table 3 Brinkmann also summarizes targets and indications for bispecific antibodies either already approved for therapeutic use or else in clinical development.  Many of the bispecific antibodies in Table 3 combine a T cell recruitment specificity, usually an anti-CD3 binding domain, with a binding domain specific for a target on a diseased cell.  Table 3 contains numerous engineered, non-naturally occurring molecules that anticipate claim 1. 
Brinkmann does not discuss the biological properties of the antigens targeted by the molecules in Table 3 that are in clinical development in detail.  However, CD3 is inherently expressed on both CD8+ T cells and CD4+ T cells.  Molecules such as CD19 and CD20 are expressed on both tumor cells and on autoimmune B cells.  As shown in the “Indication” section, diseases that can be treated include both various cancers as well as B cell-mediated autoimmune diseases (lupus, aka SLE).   And any molecule that is in clinical trials for treating cancer or an autoimmune disease would necessarily have been administered as part of a pharmaceutical composition that further comprises a pharmaceutically acceptable carrier or excipient.  Claims 12-19, 21, and 22 are also anticipated.
Molecules comprising Fab and scFv are illustrated in various examples in Figure 2 and Table 3, as illustrated by the components detailed in Figure 1.  Claim 2 is anticipated.  
First and second components that are Fab fragments that bind different antigens are shown in Group I of Figure 2.  See also “Fab fusion protein” on page 186-187.  Additionally, the molecules in group 7 also comprise Fab fragments, but in this case linked to an Fc region.  The Fc-modified IgG’s of Group 7 in Figure 2 comprise two Fab linked by an Fc domain.  On page 193, Brinkmann notes that the presence of an Fc domain provides effector functions such as ADCC, ADCP, and complement fixation. In an IgG, the Fc is of the gamma type, and it inherently binds to Fc-gamma receptor positive cells including macrophages, NK cells, and others to mediate the ADCC, ADCP, and complement fixation activities referenced by Brinkmann.  “RG7802 (2+1)” in Table 3, “Crossmab” format is an example of a molecule in clinical development comprising and anti-CD3 (T cell) targeting domain, and anti-CEA (cancer cell targeting domain) and an Fc gamma domain.  A “Crossmab” is also a format that comprises two Fab’s, as illustrated by the domains in Fig. 2.  Claims 3, 4, and 5 are anticipated.
In Table 3, the “BiTE” format examples all comprise a scFv that targets the CD3 molecule on T cells and a scFv that targets antigen on a tumor cell.  BiTE molecules are tandem scFv joined by a linker.  Group 3, Figure 2 and see the discussion in the left column on page 185.  Claim 6 is anticipated.
Also in Figure 2, Group 3, the format containing “VHH” or “dAb” are formats that contain two (or more) nanobodies joined by a linker.  These molecules are discussed in more detail at page 185 “Bispecific single-domain antibody fusion proteins” and also comprise a linker between the nanobody domains.  Claim 7 is anticipated.
The teachings of Brinkmann therefore anticipate claims 1-7, 12-19, 21, and 22.  






Claims 1-5, 12, 13, 16-18, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasu et al., Int’l Immunol 15(5):641-654 (2003) (“Vasu”; PTO-892).
Vasu teaches a bispecific antibody comprising a first binding component that binds the antigen CTLA4 expressed on both CD4+ and CD8+ T cells and a second binding component that binds the thyrotropin receptor expressed on diseased thyroid cells in autoimmune thyroiditis.  See entire document, e.g., Abstract; Introduction.  Two IgG antibodies (which comprise Fab specific for different antigens and Fc domains that bind to Fc-gamma receptor positive cells) were chemically crosslinked to produce the bispecific antibody.  E.g., “Preparation of BiAb” on page 642.  The bispecific antibody was administered as part of a pharmaceutical composition comprising a carrier to treat thyroiditis in a mouse model.  Fig. 5; Table 1, “Induction of EAT and treatment with BiAb” on page 643.
The teachings anticipate claims 1-5, 12, 13, 16-18, 21, and 22. 






Claims 1, 2, 9-13, 15-18, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by US20040072749 to Zochoer (“Zochoer”; PTO-892).
Zochoer teaches methods for eliminating autoreactive B cells by administering a fusion protein comprising a first binding component that binds T cells and a second binding component that is an autoreactive antigen specifically recognized by an autoreactive B cell.  See entire document, e.g., Abstract, [0001], [0081], [0085], and Figure 1.  Zochoer reviews numerous autoimmune diseases and their antigens that can be treated using constructs of the invention in [0003]-[0012], [0041]-[0079].  
According to Zochoer, the domain that is capable of interacting with T cells can be an antibody, a fragment of an antibody, or an aptamer.  E.g. [0081].  The antibody fragment can be a scFv or an Fab.  [0082].  And the domain capable of interacting with T cells can be an anti-CD3 antibody.  CD3 is expressed on both CD4+ and CD8+ T cells.  Accordingly, these teachings of Zochoer anticipate claims 1, 2, 9, 10, 12, 13, and 15.
Pharmaceutical compositions comprising the fusion protein and pharmaceutically acceptable carriers are taught at least at [0113] and methods of using them to treat autoimmune diseases are taught at [0116]-[0118].  Claims 16-18, and 21 are also anticipated.
Zochoer teaches that any of a variety of autoantigens may be used to treat various autoimmune diseases, including antigens involved in systemic lupus erythematosus (SLE, aka lupus) such as DNA, snRNPs, centromere antigens, topoisomerase, Ro and La antigens, RNP, SM (e.g., [0049]-[0051] and multiple sclerosis, such as myelin basic protein (MBP) and myelin oligodendrocyte glycoprotein (MOG) (e.g., [0065]), amongst many others.  These teachings of Zochoer anticipate claims 11 and 22.
Zochoer’s teachings therefore anticipate claims 1, 2, 9-13, 15-18, 21, and 22.





Claims 1, 8, 12-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by US20160347840 to Anderson et al. (“Anderson”; PTO-892).
Anderson teaches CD3xPSMA bispecific molecules in which the PSMA-binding portion is a FN3 domain.  See entire document, e.g., Abstract, [0068], [0093]-[0095].  PSMA is an antigen expressed on prostate cancer cells.  E.g. [0005].  The CD3 binding arm can be antigen binding fragments that comprise the VH and VL domains of a CD3 specific antibody, including an Fab.  E.g., [0016] in view of [0065].  CD3 is expressed on CD4 and CD8 T cells.  These teachings of Anderson anticipate claims 1, 8, 12-14.
Pharmaceutical compositions comprising and methods of treating cancers that express PSMA are also taught.  E.g., [0114]-[0121].  These teachings anticipate claims 16-19.
Accordingly, the teachings of Anderson anticipate claims 1, 8, 12-14 and 16-19.




Claims 1, 2, 6, 12-14, 16-20, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by US20150322169 to June et al. (“June”; PTO-892).
June teaches compositions and methods for treating cancer in which the activity of a CAR T cell is enhanced by co-introducing a bispecific antibody.  See entire document, e.g., Abstract, Title.  June exemplifies CAR-T cells comprising an anti-CD19 CAR and a bispecific antibody comprising a scFv that binds the T cell antigen CD3 and a scFv that binds the tumor antigen CD19 joined by a linker (i.e., a BiTE).  E.g., Example 1 at [0274]-[0283].  CD3 is expressed on CD4 and CD8 T cells and it is also expressed on the CAR T cells.  E.g. [0233], [0239], [0240].  Accordingly, the bispecific antibody produced by the CAR-T cells can bind the tumor antigen and recruit both CD4/CD8 T cells as well as CAR-T cells to the tumor target.  June also reduces to practice additional examples targeting the tumor antigens cMet, PSCA, and mesothelin.  E.g. [0275] and [0284].  These teaching of June anticipates claims 1, 2, 6, 12-14, 16-19, 23, and 24.
June teaches that other tumor antigens other tumor targets, including the melanoma antigens NY-ESO-1 and MAGE A3, may also be used as tumor targeting domains in the CAR and the bispecific antibody, and that in this case the CAR-T cells co-expressing the bispecific antibody can be used to treat melanoma.  [0257].  Claim 20 is therefore also anticipated.
June’s teachings therefore anticipate claims 1, 2, 6, 12-14, 16-20, 23, and 24.






Allowable Subject Matter 
No claim is allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 12:00 to 20:00 Eastern time zone.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643